DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (U.S. Pat. 6,332,668)
Regarding claim 1, a fluidic device comprising: a substrate (101)
A nozzle layer (111) disposed on the substrate and having an upper surface opposite the substrate, the nozzle layer including a plurality of nozzles (110) formed therein, each nozzle including a fluid chamber (107) and a nozzle orifice extending through the nozzle layer from the upper surface to the fluid chamber (Figures 9-12)
A number of conductive traces (112) disposed in direct contact with the nozzle layer to provide electrical pathways above the substrate (Figures 9-12; Column 5, Line 50 – Column 8, Line 19)
Regarding claim 2, Figure 14 discloses substrate (101), nozzle layer (111), fluid chamber (107), and conductive traces (104)
Figure 14 further discloses the fluid chamber (107) including sidewalls extending vertically to the upper surface of the nozzle layer (111), a sidewall conductive trace (104) disposed on the sidewalls of the fluid chamber so as to be in contact with fluid within the fluid chamber (Figure 14; Column 8, Lines 20-55)
Regarding claim 3, the sidewall conductive trace disposed about an interior perimeter of the fluid chamber (Figure 14; Column 8, Lines 20-55)
Regarding claim 4, the fluid chamber (107) including a ceiling, a ceiling conductive trace (112) disposed on the fluid chamber ceiling (Figures 9-12)
Regarding claim 5, the ceiling conductive trace disposed concentrically about the nozzle orifice (Figures 12-13; Column 8, Line 11-19)
Regarding claim 6, an orifice conductive trace (112) disposed on a sidewall of the nozzle orifice (Figures 9-12; Column 5, Line 50 – Column 8, Line 19)
Regarding claim 7, a conductive trace (112) disposed proximate to a perimeter of the nozzle orifice and exposed t the upper surface of the nozzle layer (Figures 12-13; Column 8, Lines 11-19)
Regarding claim 8, the conductive trace (112) disposed concentrically about the nozzle orifice (Figures 12-13; Column 8, Lines 11-19)
Regarding claim 13, a fluidic device comprising a substrate (101); 
A nozzle layer (111) disposed on the substrate opposite, the nozzle layer including a plurality of nozzles (110) formed therein, each nozzle including a fluid chamber (107) and a nozzle orifice (Figure 12)
A conductive trace (112) disposed on an interior surface of one of the fluid chamber and the nozzle orifice (Figures 9-12; Column 5, Line 50 – Column 8, Line 19)
Regarding claim 14, a method of forming a fluidic device including: forming a nozzle layer (111) on a substrate (109)
Structuring the nozzle layer to include a plurality of structured surfaces, including a nozzle (110) having a fluid chamber (107) formed in the substrate (109) and a nozzle orifice extending through the nozzle layer (111) from an upper surface of the nozzle layer, the upper surface opposite the substrate, to the fluid chamber (107)
Depositing conductive traces (112) in direct contact with the nozzle layer including on structured surfaces of the nozzle layer (Figures 9, 12-13; Column 5, Line 50 – Column 8, Line 19)
Regarding claim 15, where the structured surfaces include sidewall and ceiling surfaces of the fluid chamber, interior sidewall surfaces of the nozzle orifice, the upper surface of the nozzle layer, within a recess in the upper surface, and on an upper surface of a chamber layer of the nozzle layer between the chamber layer and an orifice layer of the nozzle layer (Figures 9-12; Column 5, Line 50 – Column 8, Line 19)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Pat. 6,332,668) in view of Chen et al (U.S. Pub. 2011/0084997)
Regarding claim 9, Chen discloses horizontal conductive trace (120) embedded within the nozzle layer and extending horizontally to the substrate (110) (Paragraphs 0018-0024; Figures 3, 7-10)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the device of Ahn, for the purpose of monitoring the health of nozzles

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 16, 2022